Exhibit 10.7

 

 

 

COLLATERAL AGENT AGREEMENT

dated as of June 26, 2008

by and among

Nexxus Lighting, Inc.

Jay Weil, as Collateral Agent

and

the Noteholders from time to time hereunder

 

 

 



--------------------------------------------------------------------------------

COLLATERAL AGENT AGREEMENT

This COLLATERAL AGENT AGREEMENT, dated as of June 26, 2008 (this “Agreement”),
is entered into by and among Nexxus Lighting, Inc., a Delaware corporation (the
“Company”), Jay Weil, as collateral agent (the “Agent”) and undersigned holders
of the Company’s Secured Promissory Notes Due December 2009 (the “Transaction
Notes”) (each such holder individually, a “Noteholder” and all such holders
together with permitted assignees thereof, collectively, the “Noteholders”).

WHEREAS:

A. Capitalized terms used, but not defined, in this Agreement have the meanings
set forth in the Note and Warrant Purchase Agreement, dated as of June 26, 2008
between the Company and the original Noteholders (the “Securities Purchase
Agreement”);

B. The Company wishes to sell the Transaction Notes to the Noteholders and the
Noteholders wish to purchase such Transaction Notes from the Company on the
terms and conditions set forth in the Securities Purchase Agreement and the
other applicable Transaction Documents;

C. Each Transaction Note will be secured by a perfected security interest in the
collateral described in the Security Agreement; and

D. Each of the Noteholders desires to appoint, and the Company desires to
consent to the appointment of, the Collateral Agent to act in such capacity for
the benefit of the Noteholders;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:

 

  1. APPOINTMENT

(a) Each Noteholder hereby (i) appoints the Agent as the collateral agent
hereunder (the “Collateral Agent”) and (ii) authorizes the Collateral Agent in
such capacity to take any and all such actions on its behalf with respect to the
Collateral and the obligations of the Company as set out in the Transaction
Documents.

(b) The Collateral Agent shall not have, by reason of this Agreement, or any
Transaction Document, a fiduciary relationship in respect of any Noteholder.

(c) The Collateral Agent shall not have any duties or responsibilities, except
those expressly set forth herein and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or the Transaction Documents or otherwise exist against the Collateral
Agent.



--------------------------------------------------------------------------------

(d) The duties of the Collateral Agent shall be mechanical and administrative in
nature.

(e) As to (i) any matters not expressly provided for by this Agreement, and the
Transaction Documents (including, without limitation, enforcement of any
security interests) and (ii) any amendments, consents or waivers of any
Transaction Document, the Collateral Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Noteholders. For purposes of this
Agreement, the term “Required Noteholders” means at any time the holders of
Notes having an aggregate outstanding principal amount of 50.1% or more of all
Notes issued pursuant to the Securities Purchase Agreement which are then
outstanding. The instructions given by Required Noteholders shall be binding
upon all Noteholders.

(f) Nothing in this Agreement or any Transaction Document, express or implied,
is intended to or shall be construed to impose upon the Collateral Agent any
obligations in respect of this Agreement or any Transaction Document, except as
expressly set forth herein or in the Transaction Notes and the Security
Documents. Nothing in this Agreement or any Transaction Document, express or
implied, is intended to or shall be construed to impose upon the Collateral
Agent any obligations in respect of the Warrants or Additional Warrants.

 

  2. COLLATERAL

(a) Each Noteholder hereby acknowledges and agrees that if an “Event of Default”
shall have occurred under the Security Agreement and the Collateral Agent
exercises any remedy which transfers possession of any of the Collateral (as
that term is defined in the Security Agreement) to the Secured Parties (as that
term is defined in the Security Agreement), the Collateral shall be held by the
Collateral Agent for the benefit of the Noteholders for application to the
Obligations in accordance with this Agreement and the Security Agreement and
related security documents (collectively, the “Security Documents”).

(b) Any Collateral or proceeds thereof received by a Noteholder in connection
with the exercise of any right or remedy (including set-off) by the Collateral
Agent or any such Person relating to the Collateral, other than in accordance
with the terms of this Agreement, shall be segregated and held in trust and
forthwith paid over to the Collateral Agent for the benefit of all Noteholders
in the same form as received.

(c) The Collateral Agent and the Company hereby agree that, at any time and from
time to time, at its sole cost and expense, it shall promptly execute and
deliver all further agreements, instruments, documents and certificates and take
all further action that may be necessary in order to fully effect the purposes
of this Agreement and to enable the Collateral Agent to exercise and enforce its
rights and remedies under the Note and Security Documents with respect to the
Collateral or any part thereof.

 

2



--------------------------------------------------------------------------------

  3. REMEDIES, RELEASES

(a) The Collateral Agent, at the direction of the Required Noteholders, shall
have the right to enforce rights, exercise remedies (including set-off) and make
determinations regarding the release, disposition, or restrictions with respect
to the Collateral. In exercising rights and remedies with respect to the
Collateral, the Collateral Agent, at the direction of the Required Noteholders,
may enforce the provisions of the Note and Security Documents and exercise
remedies thereunder, all in such order and in such manner as it may determine in
the exercise of its sole discretion. Such exercise and enforcement shall include
the rights of the Collateral Agent to sell or otherwise dispose of Collateral
upon foreclosure, to incur reasonable expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a secured creditor
under the Note and Security Documents, bankruptcy or similar laws providing for
the relief of debtors or affecting the rights of creditors generally, and the
laws relating to the perfection or priority of a secured interest of any
applicable jurisdiction; provided, that unless and until the Collateral Agent
shall have received such direction, the Collateral Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, in order to
preserve or protect its liens on and the value of the Collateral, with respect
to any Event of Default (as defined in the Security Agreement) as it shall deem
advisable in the best interests of the Noteholders.

(b) If (i) in connection with the exercise of any of the Noteholders’ remedies
under this Agreement (subject to Section 3(a) hereof), the Collateral Agent
disposes of any part of the Collateral or (ii) in connection with any
conveyance, sale, lease, transfer or other disposition permitted under the Note
and Security (such action, a “Permitted Disposition”), any part of the
Collateral is conveyed, sold, leased, transferred or otherwise disposed of, then
in either such case (i) or (ii), the liens, if any, of the Collateral Agent for
the benefit of any of the Noteholders on such Collateral shall be automatically,
unconditionally and simultaneously released. The Collateral Agent (on behalf of
the Noteholders) shall promptly execute and deliver such termination statements,
releases and other documents reasonably required or requested to effectively
confirm such release. The Noteholders hereby (x) authorize and direct the
Collateral Agent to execute such documents and take such other actions as are
necessary to carry out the foregoing and (y) expressly agree that no additional
consent from Noteholders is required in connection with any Permitted
Disposition, so long as the Company certifies in an officer’s certificate that
such action is permitted under the Note and Security Documents.

 

  4. CERTAIN ACTIONS

(a) Notices from the Noteholders to the Collateral Agent. Each of the
Noteholders hereby agrees to give the Collateral Agent and each other Noteholder
prompt written notice of the occurrence of (i) any Event of Default under such
Person’s Transaction Note or any Security Documents of which such Person has
written notice and (ii) acceleration of the maturity of the Company’s
obligations under such Person’s Transaction Note or the Security Documents
wherein such obligations have been declared to be or have automatically become
due and payable earlier than the scheduled maturity thereof or termination date
thereunder (or similar remedial actions including demands for cash) have been
taken and setting forth the aggregate amount of obligations that have been so
accelerated, in each case as soon as practicable after the occurrence thereof
(and, in any

 

3



--------------------------------------------------------------------------------

event, within five (5) Business Days after the occurrence thereof); provided,
however, that the failure to provide such notice shall not limit or impair the
rights of the Noteholders or the obligations of the Company hereunder or under
the Transaction Note or any Security Documents.

(b) Notices from the Collateral Agent to the Noteholders. The Collateral Agent
hereby agrees to give each Noteholder written notice of an Event of Default
promptly following its receipt of written notice thereof. The Collateral Agent
shall not be deemed to have actual knowledge or notice of the occurrence of any
Event of Default under any Note or Security Document unless the Collateral Agent
has received written notice from an authorized officer of a Noteholder or the
Company referring to this Agreement and the applicable Note or Security Document
describing such Event of Default and stating that such notice is a “Notice of
Event of Default.”

(c) Location of Collateral. The Company hereby agrees not to effect any change
(i) in the Company’s legal name, (ii) in the location of its chief executive
office, (iii) in the Federal Taxpayer Identification Number or organizational
identification number, if any, of any of the Company or (iv) in the Company’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), without giving the Collateral Agent not
less than thirty (30) days’ prior written notice, or such lesser notice period
agreed to by the Collateral Agent, of its intention so to do, clearly describing
such change and providing such other information in connection therewith as the
Collateral Agent may reasonably request. The Company further agrees to provide
the Collateral Agent with certified organizational documents reflecting any of
the changes described in this clause (c) promptly following such change; and to
provide the Collateral Agent with notice of any change in the location of any
office in which the Company maintains books or records relating to Collateral
owned by it or any office or facility at which Collateral is located (including
the establishment of any such new office or facility).

(d) Delegation of Duties. The Collateral Agent may execute any of its duties
under this Agreement by or through agents or attorneys-in-fact and shall be
entitled to advice of one counsel of its choice concerning all matters
pertaining to such duties. The Collateral Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact selected by it with
reasonable care.

 

  5. COORDINATION OF ACTION

(a) It is the objective of the Noteholders to coordinate their approach to the
taking of all action under the Notes and Security Documents. In furtherance of
such objective, any Noteholder proposing to give any waiver or consent under, or
approve any amendment, modification or supplement to, any Note or Security
Document (or authorize or direct any other person to do so), to accelerate the
obligations owed to it or to take, authorize or direct any enforcement action
with respect thereto shall comply with the terms of this Section 5 before taking
any such action.

 

4



--------------------------------------------------------------------------------

(b) Unless otherwise expressly provided herein, neither the Collateral Agent
shall take and no other Noteholder shall authorize or direct any of such persons
to take, any action under any Security Document which requires direction,
authorization or consent of the Noteholders (including the exercise of remedies
hereunder or thereunder) unless the direction, authorization, or consent of the
Required Noteholders is given with respect to such direction, authorization or
consent. No Noteholder shall have any right, to take any action with respect to
the Collateral independently of the Collateral Agent (other than to direct the
Collateral Agent to take action in compliance with this Agreement).

 

  6. EXCULPATORY PROVISIONS

(a) Neither the Collateral Agent nor any of its employees, agents,
attorneys-in-fact or affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement (except to the extent that any of the foregoing are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any Noteholder for any recitals,
statements, representations or warranties made by the Company or any officer
thereof, contained in this Agreement or in any certificate, report, statement or
other document referred to or provided for in, or received by the Collateral
Agent under or in connection with this Agreement or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
for any failure of the Company or any other party thereto to perform its
obligations hereunder or thereunder. The Collateral Agent shall not be under any
obligation to any Noteholder to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement, or to inspect the properties, books or records of the Company or any
other person.

(b) The Collateral Agent shall have no obligation to expend or risk its own
funds or otherwise incur any financial liability in the performance of any of
its duties hereunder.

(c) Beyond the exercise of reasonable care in the custody thereof and as
otherwise specifically set forth herein, the Collateral Agent shall have no duty
as to any of the Collateral in its possession or control or in the possession or
control of any agent or bailee or any income thereon or as to preservation of
rights against prior parties or any other rights pertaining thereto and the
Collateral Agent shall not be responsible for filing any financing statements or
continuation statements or recording any documents or instruments with any
governmental authority at any time or times or otherwise perfecting or
maintaining the perfection of any security interest in the Collateral. The
Collateral Agent shall not be liable or responsible for any loss or diminution
in the value of any of the Collateral, by reason of the act or omission of any
carrier, forwarding agency or other agent or bailee selected by the Collateral
Agent in good faith.

(d) The Collateral Agent shall not be responsible (i) for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the liens on any of the Collateral, whether
impaired by operation of law or by reason of any of any action or omission to
act on its part hereunder, except to the extent

 

5



--------------------------------------------------------------------------------

such action or omission constitutes gross negligence or willful misconduct on
the part of the Collateral Agent, (ii) for the validity or sufficiency of the
Collateral or any agreement or assignment contained therein, (iii) for the
validity of the title of the Company to the Collateral, (iv) for insuring the
Collateral or (v) for the payment of taxes, charges, assessments or liens upon
the Collateral or (vi) otherwise as to the maintenance of the Collateral.

 

  7. A. RELIANCE BY COLLATERAL AGENT

(a) The Collateral Agent shall be entitled to rely, and shall be fully protected
in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper person or persons and upon
advice and statements of legal counsel (including counsel to the Company),
independent accountants and other experts selected by the Collateral Agent. The
Collateral Agent shall be fully justified in failing or refusing to take any
action under this Agreement unless it shall first receive such legal advice or
the concurrence by the consent of the Required Noteholders as it deems
appropriate or it shall first be indemnified or receive security to its
satisfaction by the Noteholders against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
The rights, privileges, protections and benefits given to the Collateral Agent
including its rights to be indemnified, are extended to, and shall be
enforceable by the Collateral Agent and to each agent, custodian and other
persons employed by the Collateral Agent in accordance herewith to act
hereunder.

(b) If the Company seeks the consent or approval of the Required Noteholders to
the taking or refraining from taking any action hereunder, the Company shall
send notice thereof to each Noteholder. Any such consents shall be solicited and
tabulated by the Company, or a solicitation and/or tabulation agent engaged by
the Company, and the Company shall provide the Collateral Agent with copies of
any such written consent(s). The Collateral Agent will be entitled to, and is
hereby instructed to, rely upon the tabulation so provided, subject to the
Collateral Agent’s right to receive all such consents and to satisfy itself as
to the authenticity thereof and the Collateral Agent’s right (but not its
obligation) to receive information regarding any other matters that the
Collateral Agent, in its sole discretion deems necessary or advisable with
respect to the relevant action.

(c) The Collateral Agent shall notify each Noteholder and the Company promptly
any time that the Required Noteholders have instructed the Collateral Agent to
act or refrain from acting pursuant hereto. The Company or the Collateral Agent
may at any time request instructions from the Noteholders in respect of any
actions or approvals which by the terms of this Agreement, the Notes or any
Security Documents the Collateral Agent is permitted or required to take or to
grant, and if such instructions are promptly requested, the Collateral Agent
shall be absolutely entitled to refrain from taking any such action or to
withhold any such approval until it shall have received such instructions from
the Required Noteholders. Without limiting the foregoing, no Noteholder shall
have any right of action whatsoever against the Collateral Agent as a result of
the Collateral Agent

 

6



--------------------------------------------------------------------------------

acting or refraining from acting under this Agreement, the Notes or any Security
Documents in accordance with the instructions of the Required Noteholders unless
consent of a greater number of Noteholders is required by the terms of the
Transaction Notes.

 

  B. RELIANCE BY COMPANY

Until the Company has received notice of the termination of this Agreement or
the appointment of a successor Collateral Agent pursuant to the terms contained
herein, the Company may act in reliance upon the authority granted to the
Collateral Agent in this Agreement. The Company may, but need not, require the
Collateral Agent to execute an affidavit stating that there has been no
revocation or suspension of its authority at any time and from time to time.

 

  8. NON-RELIANCE ON COLLATERAL AGENT

Each of the Noteholders expressly acknowledges that neither the Collateral Agent
nor any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
the Collateral Agent hereinafter taken, including any review of the affairs of
the Company or any of its affiliates, shall be deemed to constitute any
representation or warranty by the Collateral Agent to any such person. Each of
the Noteholders represents to the Collateral Agent that it has, independently
and without reliance upon the Collateral Agent and based on such documents and
information as it has deemed appropriate, made its own appraisal of an
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Company and its affiliates, and made its
own decision to extend credit to the Company and to enter into the Transaction
Documents to which it is a party. Each of the Noteholders also represents that
it will, independently and without reliance upon the Collateral Agent and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analyses, appraisals and decisions in taking or
not taking action under this Agreement, and to make such investigation as its
deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Company and its
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Noteholders by the Collateral Agent hereunder, the
Collateral Agent shall not have any duty or responsibility to provide any
Noteholder with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Company or its affiliates that may come into the
possession of the Collateral Agent or any of its employees, agents,
attorneys-in-fact or affiliates.

 

  9. SUCCESSOR COLLATERAL AGENT

The Collateral Agent may resign from the performance of all its functions and
duties hereunder at any time by giving at least fifteen (15) Business Days’
prior written notice to the Company and each holder of the Transaction Notes.
Such resignation shall take effect upon the acceptance by a successor Collateral
Agent of appointment as provided below. Upon any such notice of resignation, the
Required Noteholders shall appoint a successor Collateral Agent. Upon the
acceptance of the appointment as Collateral Agent,

 

7



--------------------------------------------------------------------------------

such successor Collateral Agent shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent, and the
retiring Collateral Agent shall be discharged from its duties and obligations
under this Agreement. After any Collateral Agent’s resignation hereunder, the
provisions of this Section 9 shall inure to its benefit. If a successor
Collateral Agent shall not have been so appointed within said fifteen
(15) Business Day period, the retiring Collateral Agent shall then appoint a
successor Collateral Agent who shall serve until such time, if any, as the
Required Noteholders appoint a successor Collateral Agent as provided above.

 

  10. SECURITY DOCUMENTS

Each Noteholder hereby irrevocably appoints and authorizes the Collateral Agent
to execute and deliver the Security Documents (on substantially the terms set
forth in the forms of such documents attached as exhibits to the Securities
Purchase Agreement) for and on behalf of such Noteholder and to perform all of
the obligations and duties of collateral agent provided for therein, and each
Noteholder shall be bound by the terms thereof as if such Noteholder were an
original signatory thereto.

 

  11. INDEMNIFICATION

(a) Neither the Collateral Agent nor any of its employees, agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the “CA
Indemnitees”) shall have any liability to the Company or any Noteholder for any
action taken or omitted to be taken by it in connection herewith except to the
extent caused by its own gross negligence or willful misconduct.

(b) The Noteholders, ratably according to the respective principal amounts of
Transaction Notes then held by each such Noteholder, shall defend, protect,
indemnify and hold harmless the CA Indemnitees (to the extent not reimbursed by
the Company) to the fullest extent lawful, from and against any and all actions,
causes of action, suits, claims, losses, costs, penalties, fees, liabilities,
damages and expenses (including reasonable attorneys’ fees and disbursements),
amounts paid out in settlement and other costs (irrespective of whether any such
CA Indemnitee is a party to the action for which indemnification hereunder is
sought) (the “Indemnified Liabilities”) incurred by any CA Indemnitee as a
result of, or arising out of, or relating to any cause of action, suit or claim
brought or made against such CA Indemnitee by a third party (including for these
purposes a derivative action brought on behalf of the Company) and arising out
of or resulting from (i) the execution, delivery, performance or enforcement of
this Agreement, any Note or Security Document, or any other certificate,
instrument or document contemplated hereby or thereby, or (ii) any transaction
financed or to be financed in whole or in part, directly or indirectly, with the
proceeds of the issuance of the Transaction Notes. To the extent that the
foregoing undertaking may be unenforceable for any reason, the Noteholders,
ratably according to the respective principal amounts of Transaction Notes then
held by each such Noteholder, shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law; provided, that the Noteholders shall not be obligated to
indemnify the Collateral Agent for any Indemnified Liabilities caused by the
gross negligence or willful misconduct of the Collateral Agent.

 

8



--------------------------------------------------------------------------------

(c) Promptly after receipt by a CA Indemnitee under this Section 11 of notice of
the commencement of any action, investigation or proceeding (including any
governmental action, investigation or proceeding) involving an Indemnified
Liability, such CA Indemnitee shall, if a claim in respect thereof is to be made
against any indemnifying party under this Section 11, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the CA Indemnitee, as the
case may be; provided, however, that a CA Indemnitee shall have the right to
retain its own counsel with the fees and expenses of not more than one counsel
for such CA Indemnitee to be paid by the indemnifying party, if, in the
reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the CA Indemnitee and the indemnifying party
would be inappropriate due to actual or potential differing interests between
such CA Indemnitee and any other party represented by such counsel in such
proceeding. In the case of a CA Indemnitee, legal counsel referred to in the
immediately preceding sentence shall be selected by Required Noteholders, to
which the claim relates. The CA Indemnitee shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the CA Indemnitee which relates to
such action or claim. The indemnifying party shall keep the CA Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations in respect thereof. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent. No indemnifying party shall, without the prior
written consent of the CA Indemnitee, consent to entry of any judgment or enter
into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such CA
Indemnitee of a release from all liability in respect to such claim or
litigation, and such settlement shall not include any admission as to fault on
the part of the CA Indemnitee. Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the CA
Indemnitee in respect of all third parties, firms or corporations relating to
the matter for which indemnification has been made. The failure to deliver
written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the CA Indemnitee under this Section 11, except to the extent that
the indemnifying party is materially prejudiced in its ability to defend such
action.

(d) The indemnification required by this Section 11 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Liabilities are incurred.
All amounts due under this Section 11 shall be payable not later than ten
(10) days after written demand therefor.

 

9



--------------------------------------------------------------------------------

(e) The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the CA Indemnitee against the indemnifying
party or others, and (ii) any liabilities the indemnifying party may be subject
to pursuant to the law.

(f) To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in this Section 11 may be unenforceable in whole or in part
because they are violative of any Law or public policy, the Company shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all indemnified liabilities
incurred pursuant to Section 11 by any CA Indemnitee.

(g) This Section 11 shall survive termination of this Collateral Agency
Agreement.

 

  12. COMPENSATION AND EXPENSES

The Company agrees to pay to the Collateral Agent (a) the Collateral Agent’s
fees as set forth on Appendix A hereto, and (b) subject to Appendix A hereto,
the amount of any and all of the Collateral Agent’s reasonable and reasonably
documented out-of-pocket expenses, including the reasonable and documented fees
and expenses of one U.S. counsel (and one local counsel) and of any accountants,
experts or agents, which the Collateral Agent may incur in connection with
(i) the administration of this Collateral Agency Agreement, (ii) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Collateral, or (iii) the exercise or enforcement (whether through
negotiations, legal proceedings or otherwise) of any of the rights of the
Collateral Agent under this Collateral Agency Agreement.

 

  13. OBLIGATIONS UNCONDITIONAL

All rights, interests, agreements and obligations of the Collateral Agent
hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Note or Security Document;

(b) except as otherwise expressly set forth in this Collateral Agency Agreement,
any change in the time, manner or place of payment of, or in any other terms of,
all or any of the obligations, or any amendment or waiver or other modification,
including any increase in the amount thereof, whether by course of conduct or
otherwise, of the terms of any Transaction Document;

(c) except as otherwise expressly set forth in this Agreement, any exchange of
any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the Obligations or any guaranty thereof;

 

10



--------------------------------------------------------------------------------

(d) the commencement of any insolvency proceeding in respect of the Company or
any of its subsidiaries; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of the Company in respect of the Collateral Agent.

 

  14. MISCELLANEOUS

(a) Effectiveness; Continuing Nature of this Agreement. This Agreement shall
become effective when executed and delivered by the parties hereto. This
Agreement shall remain in full force and effect until all of the secured
obligations of the Company under the Notes and Security Documents have been paid
in full in cash.

(b) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(c) Entire Agreement. This Agreement (including exhibits, schedules and annexes
hereto) constitutes the entire agreement and supersedes all other prior oral or
written agreements between the Noteholders, the Company, their affiliates and
persons acting on their behalf in respect of the matters discussed herein, and
this Agreement, the Note Transaction Documents and the instruments referenced
herein contain the entire understanding of the parties in respect of the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor any Noteholder makes any representation,
warranty, covenant or undertaking in respect of such matters.

(d) Amendments; Waivers. No provision of this Agreement may be amended other
than by an instrument in writing signed by the Company and the Required
Noteholders, and any amendment to this Collateral Agency Agreement made in
conformity with the provision of this Section 14(d) shall be binding on all
Noteholders. Except as set forth in the preceding sentences, no provision hereof
may be waived other than by an instrument in writing signed by the party against
whom enforcement is sought.

(e) Information Concerning Financial Condition. Each Noteholder shall be
responsible for keeping itself informed of (i) the financial condition of the
Company and its Affiliates and all endorsers and/or guarantors of the
obligations and (ii) all other circumstances bearing upon the risk of nonpayment
of the obligations.

(f) Governing Law; Jurisdiction; Jury Trial. This Collateral Agency Agreement
shall be governed by and construed in accordance with the Laws of the State of
New York applicable to contracts made and to be performed entirely within such
State. Each party hereby irrevocably and unconditionally consents to submit to
the exclusive jurisdiction of the state and federal courts located in the State
of New York for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an

 

11



--------------------------------------------------------------------------------

inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by Law.
The Company hereby appoints Jay Weil, 600 Madison Avenue 14th Floor, New York,
New York 10022, as its agent for service of process in New York. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

(g) Remedies. Each Noteholder shall have all rights and remedies set forth in
this Agreement, the Transaction Documents and all rights and remedies which such
holders have been granted at any time under any other agreement or contract and
all of the rights which such Noteholders have under any law. Any person having
any rights under any provision of this Agreement or the Note Transaction
Documents shall be entitled to enforce such rights specifically (without posting
a bond or other security), to recover damages by reason of any breach of any
provision of this Agreement or the Note Transaction Documents and to exercise
all other rights granted by law. Furthermore, the Company recognizes that in the
event that it fails to perform, observe, or discharge any or all of its
obligations under this Agreement or the Note Transaction Documents any remedy at
law may prove to be inadequate relief to the Noteholder. The Company therefore
agrees that the Noteholders shall be entitled to seek temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages and without posting a bond or other security.

(h) Enforcement. No right of the Collateral Agent or any Noteholder to enforce
any provision of this Agreement shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of the Company, or by any
noncompliance by any person with the terms, provisions and covenants of this
Agreement.

(i) Notices. All notices to any Noteholder permitted or required under this
Agreement shall also be sent to all other Noteholders. Any notices, consents,
waivers or other communications required or permitted to be given under the
terms of this Agreement must be in writing and will be deemed given and
effective on the earliest of (a) the date of transmission if such notice or
communication is delivered by fax prior to 5:30 p.m. (Eastern Time) on a
Business Day, (b) the next Business Day after the date of transmission if such
notice or communication is delivered via fax on a day that is not a Business Day
or later than 5:30 p.m. (Eastern Time) on a Business Day, (c) the 2nd business
day after the date of mailing if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given. The addresses for such communications shall be as set
forth in the Securities Purchase Agreement and in the case of the Collateral
Agent, to the Collateral Agent at 600 Madison Avenue 14th Floor, New York, New
York 10022,, or to such other address and/or facsimile number and/or to the
attention of such other person as the recipient party has specified by

 

12



--------------------------------------------------------------------------------

written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by an overnight courier service shall
be rebuttable evidence of personal service, receipt by facsimile or receipt from
an overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby. Without limiting the foregoing, upon the reasonable request of the
Required Noteholders or the Collateral Agent, the Company will, at its own
expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter, as applicable, register, file or
record, or cause to be registered, filed or recorded, with the appropriate
governmental authority, any document or instrument supplemental to or
confirmatory of the Security Documents that is reasonably necessary or desirable
for the continued validity, perfection and priority of the liens on the
Collateral covered thereby and all such documents will be considered Security
Documents.

(k) Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

(l) Authorization. By its signature, each person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

(m) Successors and Assigns; No Third Party Beneficiaries. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. This Agreement is intended for the
benefit of each of the parties hereto and its respective successors and
permitted assigns, and is not for the benefit of, nor may any provision hereof
be enforced by, any other person, except to the extent set forth in the
preceding sentence.

(n) Force Majeure. In no event shall the Collateral Agent be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including strikes, work stoppages, accidents, acts of war or terrorism, civil or
military disturbances, nuclear or natural catastrophes or acts of god, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Collateral Agent
shall use reasonable efforts which are consistent with accepted practices in the
banking industry to resume performance as soon as practicable under the
circumstances.

 

13



--------------------------------------------------------------------------------

(o) Consequential Damages. Anything in this Agreement to the contrary
notwithstanding, in no event shall the Collateral Agent be liable under or in
connection with this Agreement for indirect, special, incidental, punitive or
consequential losses or damages of any kind whatsoever, including lost profits,
whether or not foreseeable, even if the Collateral Agent has been advised of the
possibility thereof and regardless of the form of action in which such damages
are sought.

(p) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided, that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

[Signature pages follow.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused their respective signature page
to this Collateral Agent Agreement to be duly executed as of the date first
written above.

 

NEXXUS LIGHTING, INC By:   /s/ John C. Oakley   Name: John C. Oakley   Title:
  Chief Financial Officer /s/ Jay Weil Jay Weil Collateral Agent



--------------------------------------------------------------------------------

NOTEHOLDER SIGNATURE PAGE TO COLLATERAL AGENT AGREEMENT

IN WITNESS WHEREOF, the undersigned has executed this Collateral Agent Agreement
on this              day of June, 2008.

 

Name of Purchaser:                                                  Signature of
Investor   